DETAILED ACTION
Amendment
The amendment filed on 02/02/2022 has been entered into this application. 
Response to Arguments
Applicant’s arguments/remarks, (see pages 6-9), filed on 02/02/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant argues that the closest cited references Harris (US 2006/0012793 A1when modified by Smilansky (US 2006/0228708 A1), Hariis teaches away from utilizing such system includes positive pressure, such as wherein said flow cell comprises a fluidic connection to at least one reagent bottle wherein said at least one reagent bottle is under a positive pressure as claimed in the independent claims, and as specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.
Allowable Subject Matter
Claims 5-12,14-16 and 19-23 are allowed. 
As to claims 5, 15 and 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said flow cell comprises a fluidic connection to at least one reagent bottle wherein said at least one reagent bottle is under a positive pressure, in combination with the rest of the limitations of the claim. Claims 6-12, 14, 16-19-21 and 23 are allowable by virtue of their dependency.  
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a method.



 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886